EXHIBIT 10.4

AMENDED AND RESTATED

DEFERRED COMPENSATION PLAN

OF

ROBERT HALF INTERNATIONAL INC.

(As Amended and Restated Effective July 29, 2008)

1. DEFINITIONS.

As used in this Plan, the following terms have the meanings set forth below:

1.1 Administrator means a committee appointed by the Board and composed of
independent members of the Board who are not employees of the Company.

1.2 Board means the Board of Directors of the Company.

1.3 Code means the Internal Revenue Code of 1986, as amended.

1.4 Company means Robert Half International Inc.

1.5 KERP means the Company’s Key Executive Retirement Plan—Level II that was
previously maintained for the Participant until it was merged into this Plan
effective October 1, 2006.

1.6 Participant means the individual who was the Company’s Chief Executive
Officer as of October 1, 2006.

1.7 Plan means this Amended and Restated Deferred Compensation Plan.

1.8 Restated Retirement Agreement means the retirement agreement, as amended
effective October 1, 2006, that was entered into by and between the Company and
the Participant pursuant to the KERP.

1.9 Trust Agreement means the Amended and Restated Trust Agreement under the
Robert Half International Inc. Amended and Restated Deferred Compensation Plan
between the Company and U.S. Trust Company of California, N.A., effective
October 1, 2006.

2. PURPOSE OF THE PLAN. The purpose of the Plan is to retain and reward the
Participant by offering flexible compensation opportunities and to incentivize
the Participant to remain with the Company until retirement. Effective as of
October 1, 2006, the KERP merged into this Plan and the Company’s obligation to
the Participant under the KERP and Restated Retirement Agreement will instead
entirely be satisfied through this Plan. Effective January 1, 2005 and to the
extent applicable, the Plan is intended to satisfy the requirements of, and
shall be implemented and administered in a manner consistent with, Section 409A
of the Code.

3. ADMINISTRATION. The Administrator shall have full power to interpret,
construe and administer the Plan, except as otherwise provided in the Plan. The
expense of administering the Plan shall be borne by the Company and shall not be
charged against benefits payable hereunder.

4. ELIGIBILITY AND PARTICIPATION. The Plan will cover the Participant. The fact
that the Participant is also a director of the Company or a subsidiary shall not
prevent his participation.



--------------------------------------------------------------------------------

5. DEFERRED COMPENSATION FORMULA. The amount of deferred compensation that the
Participant will be allocated under the Plan for each calendar year of
participation shall be based on a percentage of the Participant’s total annual
base salary and annual cash bonus income payable to the Participant for services
rendered during such calendar year and the performance of the Company as
compared to the goal for the year established by the Board according to the
following schedule:

 

Earnings Per Share as Percent of Company Goal

   Allocation to the
Participant as a
Percent of Pay  

125% or more

   10 %

120 -124%

   9 %

115 -119%

   8 %

110- 114%

   7 %

105 -109%

   6 %

95 -104%

   5 %

75 -94%

   4 %

Less than 75%

   3 %

The Company goal for each year will be established by the Compensation Committee
of the Board. Such allocation shall be deemed to have been made, for all
purposes relating to this Plan, as of the first business day of the year
following the year with respect to which the deferred compensation has been
earned. Calculation and allocation of deferred compensation pursuant to the
above formula shall be completed within 105 days following year end.

6. SEPARATE ACCOUNTS. The Administrator shall maintain an individual account
under the name of the Participant (the “First Account”). The First Account shall
be adjusted to reflect deferred compensation credited under Section 5 through
December 31, 2004, interest credited on such amounts and any distribution of
such amounts hereunder. Effective January 1, 2005, the First Account shall cease
to be credited with deferred compensation allocations under Section 5 although
the First Account will continue to be adjusted for interest crediting and
distributions.

Effective January 1, 2005, the Administrator shall maintain an additional
individual account, separate and apart from the First Account, under the name of
the Participant (the “Second Account”). The Second Account shall be adjusted to
reflect deferred compensation credited under Section 5 on or after January 1,
2005, interest credited on such amounts and any distribution of such amounts
hereunder.

Effective October 1, 2006, the Administrator shall establish and maintain an
additional individual account, separate and apart from the First Account and
Second Account, under the name of the Participant (the “KERP Account”). On
October 1, 2006, the KERP Account shall be credited with a starting bookkeeping
balance that is equal to the “Converted Lump Sum Amount” (as defined under the
Restated Retirement Agreement) and such starting balance shall be $48,981,459.
The KERP Account shall be adjusted to reflect interest crediting and any
distributions. The KERP Account shall not be credited with any deferred
compensation allocations that is provided to the other individual accounts
pursuant to Section 5.

The First Account, Second Account and KERP Account shall each separately be
adjusted on the last day of each calendar quarter to reflect interest accrued on
the balance of such accounts as of the last day of the previous calendar
quarter, including any amount of deferred compensation and interest which
accrued before the end of such previous calendar quarter. In addition, for the
calendar year ending December 31, 2006, the KERP Account shall be adjusted on
December 31, 2006 to reflect interest accrued on the balance of such account as
of October 1, 2006.

The establishment and maintenance of the foregoing separate individual accounts
for the Participant shall not be construed as giving the Participant any
interest in any assets of the Company or any right to payment other than as
provided hereunder or any right to participate hereunder in future years of
employment. Such individual accounts shall be unfunded and maintained only for
bookkeeping convenience.



--------------------------------------------------------------------------------

Interest credited for a calendar quarter shall be at a rate equal to the 10+
Year High Quality yield for the valuation reporting date which coincides with or
immediately precedes the last day of such calendar quarter as expressed in the
Merrill Lynch Bond Index reported by The Wall Street Journal.

7. VESTING. The Participant’s interest under the Plan, including future
crediting of deferred compensation and/or interest, is vested and nonforfeitable
hereunder.

8. TIME OF DISTRIBUTION. Subject to Section 9, no amount shall be payable
hereunder until the first to occur of the following events:

(a) The date of the Participant’s disability determined by the Administrator in
accordance with Section 409A of the Code and applicable guidance and Treasury
regulations promulgated thereunder;

(b) The Participant’s death; or

(c) The date of the Participant’s separation from service (notwithstanding
Participant’s entering into a Part-Time Employment Agreement), determined by the
Administrator in accordance with Section 409A of the Code and applicable
guidance and Treasury regulations promulgated thereunder.

All vested amounts will be valued and paid within 30 days following the
occurrence of any such event; provided, however, that amounts in the Second
Account and KERP Account that are payable upon a separation from service shall
be valued and paid (to the extent required by Section 409A of the Code) 6 months
following such separation from service (and both such accounts shall continue to
accrue interest during such 6 month period). If distribution occurs within 105
days after the end of any calendar year and, as a result, the Participant’s
accounts do not include the amount allocable to the prior year, a pro-rata
amount (based on the Participant’s method of distribution) of the vested portion
of such prior year amount will be paid to the Participant promptly following its
calculation pursuant to the Plan and in no event later than March 15 of the
following year.

9. FINANCIAL NECESSITY DISTRIBUTIONS. Notwithstanding Section 8, the
Administrator may direct payment of all or any portion of amounts credited to
the Participant’s accounts prior to his separation from service after
application by the Participant. Any such application must show demonstrable
financial need for distribution: (i) for the First Account, the amount needed to
meet extraordinary medical or medically-related expenses, substantial costs
related to residential requirements of the Participant, family educational
expenses must be considered by the Administrator burdensome in relation to the
Participant’s other available financial resources for meeting such expenses,
extraordinary expenses related to an unanticipated casualty, accident or other
misfortune or any other similar need approved by the Administrator; and (ii) for
the Second Account or KERP Account, the amount must be needed for an
unforeseeable emergency as defined under Code Section 409A and applicable
regulations promulgated thereunder.

10. METHOD OF DISTRIBUTION.

(a) First Account. Upon separation from service, the Participant shall be
eligible to receive a lump-sum distribution of all amounts payable under the
First Account. Notwithstanding the foregoing, the Participant may elect to have
payment in the form of installments over a period of time not extending beyond
the life expectancy of the Participant. To be effective, any election(s) to
change the form of payment must be made at least 12 months before the
Participant’s separation from service and payments under the new election must
commence at least 12 months after the date the Participant makes the new
election.

(b) Second Account and KERP Account. Upon separation from service and subject to
Section 8, the Participant shall be eligible to receive a lump-sum distribution
of all amounts payable under the Second Account and the KERP Account.
Notwithstanding the foregoing, the Participant may elect (prior to January 1,
2009) in accordance with procedures prescribed by the Internal Revenue Service
to have payment of either the Second Account and/or the KERP Account in the form
of installments over a period of time not extending beyond the life expectancy
of the Participant and, to the extent required by Section 409A of the Code and
any Treasury regulations promulgated thereunder, payments under such election
must commence at least 12 months after the date the Participant makes this
election. Any subsequent election(s) (made after December 31, 2008) to change
the form of payment shall not become effective for 12 months from the date



--------------------------------------------------------------------------------

the election is made and payments under any such new election(s) must be delayed
for at least five years after the payments otherwise would have commenced
(except that such five year delay is no longer applicable upon the Participant’s
death or disability (as defined under Code Section 409A)) . Notwithstanding the
foregoing, a change in form of payment for an account under this Section 10(b)
shall not accelerate payment of such account, except as allowed by Section 409A
of the Code and the Treasury regulations promulgated thereunder.

(c) Elections. Any change in payment election(s) made under this Section 10
shall be made in writing and the date of such election(s) shall be the date the
election is received by the Administrator.

11. DEATH OF PARTICIPANT. In the event of the Participant’s death at any time
prior to the complete distribution of all amounts payable to him hereunder, all
unpaid amounts shall be paid in a single lump-sum to the beneficiary or
beneficiaries designated by the Participant or to his estate in the absence of
any such designation. The Participant shall have the right to designate a
beneficiary (or beneficiaries) in the event of his death; provided that in the
event that the Participant is married and designates a beneficiary other than
his spouse, his spouse must have provided the Administrator with written consent
to such designation.

12. PAYMENT IN THE EVENT OF DISABILITY. If the Participant is entitled to any
payment hereunder and is under a legal disability, or in the sole judgment of
the Administrator shall otherwise be unable to apply such payment to his own
interest and advantage, the Administrator in the exercise of its discretion may
direct the Company to make any such payment in any one (1) or more of the
following ways:

(a) Directly to the Participant;

(b) To the Participant’s legal guardian or conservator; or

(c) To the Participant’s spouse or to any person charged with his support; to be
expended for the benefit of the Participant. The decision of the Administrator
shall in each case be final and binding upon all persons in interest. Any such
payment shall completely discharge the obligations of the Administrator and
Company with regard to such payment.

13. ASSIGNMENT. No Participant or beneficiary of the Participant shall have any
right to assign, pledge, hypothecate, anticipate or in any way create a lien
upon any amounts payable hereunder. No amounts payable hereunder shall be
subject to assignment or transfer or otherwise be alienable, either by voluntary
or involuntary act or by operation of law, or subject to attachment, execution,
garnishment, sequestration or other seizure under any legal, equitable or other
process, or be liable in any way for the debts or defaults of the Participant
and his beneficiaries.

14. WITHHOLDING. Any taxes required to be withheld from payments to the
Participant hereunder shall be deducted and withheld in amounts determined by
the Company.

15. OTHER BENEFIT PLANS OF THE COMPANY. Nothing contained in this Plan shall
prevent the Participant prior to his death, or his dependents or beneficiaries
after his death, from receiving, in addition to any payments provided for under
this Plan, any salary, any payments under a Company retirement plan or any
amounts otherwise payable or distributable to him, his dependents or
beneficiaries, under any other plan or policy of the Company or otherwise.
Nothing in this Plan shall be construed as preventing the Company from
establishing any other or different plans providing for deferred compensation
for the Participant or other employees.

16. AMENDMENT AND TERMINATION. This Plan may be amended in whole or in part by
action of the Board and may be terminated at any time by action of the Board;
provided, however, that no such amendment or termination shall reduce any amount
payable hereunder or change the timing of any distribution to the extent such
amount accrued prior to the date of amendment or termination or cause the
Participant to incur any tax liability under the Code, including but not limited
to Section 409A thereof; and provided further, that the duties and liabilities
of the members of the Administrator hereunder shall not be increased without
their written consent.



--------------------------------------------------------------------------------

17. RIGHTS OF PARTICIPANT. The Company’s sole obligation to the Participant and
his beneficiaries shall be to make payment as provided hereunder. All payments
shall be made from the general assets of the Company, and the Participant shall
have no right hereunder to any specific assets of the Company or to be retained
in the employment of the Company. All amounts of compensation allocated under
this Plan, any property purchased therewith and all income attributable thereto
shall remain the property and rights of the Company subject to the claims of the
Company’s general creditors.

18. BINDING PROVISIONS. All of the provisions of this Plan shall be binding upon
all persons who shall be entitled to any benefits hereunder, and their heirs,
and personal representatives.

19. INDEMNIFICATION OF COMMITTEE. Members of the group constituting the
Administrator shall be indemnified for actions with respect to the Plan to the
fullest extent permitted by the Restated Certificate of Incorporation, as
amended, and the By- laws of the Company and by the terms of any indemnification
agreement that has been or shall be entered into from time to time between the
Company and any such person.

20. EFFECTIVE DATE. This Plan was originally effective for allocation of
compensation with respect to the year beginning January 1, 1989.

21. GOVERNING LAW. This Plan and all determinations made and actions taken
pursuant hereto shall be governed by the law of the State of California and
construed accordingly.

22. SEVERABILITY. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
fullest extent possible.

23. DISPUTE RESOLUTION. Any dispute, controversy or claim arising under the Plan
shall be definitively resolved in accordance with the arbitration provisions
contained in Section 2(a) (`Payments to the Participant and His Beneficiaries’)
of the Trust Agreement with references to the `Trust Agreement’ in such
Section 2(a) being replaced by references to this Plan. Furthermore, if any such
arbitration or action at law or in equity is brought to enforce or interpret the
terms of the Plan, the prevailing party shall be entitled to reasonable
attorneys’ fees, costs and necessary disbursements in an addition to any other
relief to which it may be entitled. Upon written request by the Participant, the
Company shall advance to Participant amounts equal to all reasonable attorneys’
fees, costs, and necessary disbursements incurred by Participant in seeking to
obtain, enforce, or retain any right, benefit, or payment provided for in the
Plan or in otherwise pursuing or settling any claim hereunder. If the Company is
the prevailing party in any arbitration or action to enforce or interpret the
Plan, the Participant shall reimburse the Company in the full amount of the
advances made pursuant to the preceding sentence.

24. RABBI TRUST. Pursuant to the Trust Agreement, the Company established an
irrevocable “grantor trust”. The Company has deposited with the trustee cash
and/or property and these trust assets, subject to the provisions of the Trust
Agreement, may be used to help satisfy the Company’s obligations to the
Participant under the KERP Account.

Effective as of October 1, 2006, the Company shall calculate the percentage by
which the assets in the Trust, taking into account those assets transferred to
the Trust from the trust for the KERP, is less than the balance of the KERP
Account(“Shortfall Percentage”). The Company shall then divide the Shortfall
Percentage by 16 (“Quarterly Shortfall Percentage”), and no later than 60 days
after the end of each calendar quarter following the quarter ending
September 30, 2006, shall deposit sufficient additional amounts to the Trust so
as to reduce the resulting Shortfall Percentage to the difference between the
original Shortfall Percentage and the product of the Quarterly Shortfall
Percentage and the number of calendar quarters following September 30, 2006
which difference shall be applied to the balance of the KERP Account at the end
of such calendar quarter. In clarification and amplification of the foregoing,
at the end of that calendar quarter ending September 30, 2010 and for each
subsequent calendar quarter until the Company’s obligations hereunder have been
satisfied in full, the value of the assets in the Trust shall be no less than
the balance of the KERP Account on that same date, and



--------------------------------------------------------------------------------

to the extent necessary, the Company shall use its best efforts to deposit
sufficient additional amounts to the Trust as promptly as practicable in order
to eliminate any such deficiency, but in no event shall make such deposit later
than 60 days after the end of such calendar quarter.

Notwithstanding the foregoing, Participant shall have the right at any time to
request that the Company deposit sufficient additional amounts such that the
value of the assets in the Trust shall be at least equal to then current balance
of the KERP Account. The Company’s obligation shall be effective upon the
delivery of a written request from Participant to an officer of the Company. If
such request is delivered, it shall trigger a deposit obligation on the part of
the Company. The Participant’s delivery of such a request is sufficient in and
of itself to trigger the Company’s deposit obligation, and no additional action
need be taken or consent be obtained to trigger such obligation. The amount
necessary to satisfy the Company’s deposit obligation shall be deposited in cash
or property (reasonably acceptable to Participant) with the trustee as promptly
as practicable, but in no event later than 60 days after the date such request
is received by the Company.